DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is being considered by the examiner.
Response to Amendment
The examiner withdraws the previous rejection in view of the Applicant’s claim amendments and the Applicant’s remarks.
 Allowable Subject Matter
Claims 1, 2, 4-7, 9-16 and 18-23 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: The present applicant has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1, 2, 4-7, 9-16 and 18-23 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.  Meanwhile, the closest prior art, Geshwind and Kraft failed to disclose the following:
receiving one or more search results from a search operation based on a search query, a particular search result of the one or more search results being associated with a particular application, the particular search result having multiple content elements annotated with corresponding action identifiers, wherein the action identifiers identify respective operations executable by the particular application on respective content elements of the particular search result COMBINED WITH detecting selection of a particular content element of the particular search result through the user interface, the particular content element being associated with a particular action identifier identifying a particular operation executable by the particular application on the particular content element COMBINED WITH triggering the particular application.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130275924 discloses the user may navigate through the various search results in a manner similar to that described earlier for navigating audio tracks in a music player.
US 20120192061 discloses a toolbar 36 of a functional music player is displayed on the webpage that allows a user to play music selected from the search results.
US 20090182721 discloses displaying a music player 295 is shown on the display 70 using a separate window, and is not a final search result screen, the screen 200f of FIG. 2F is excluded from the process of generating a search history.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 3, 2022